Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 7, 2018

                                     No. 04-18-00722-CV

                                     Idalia G. BARRERA,
                                            Appellant

                                               v.

                                       Mary Sue PATE,
                                          Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2018CV04273
                          Honorable Karen Crouch, Judge Presiding


                                        ORDER
        The docketing statement was due October 19, 2018, but has not been filed. See TEX. R.
CIV. P. 32.1(a) (providing an appellant in a civil case shall file a docketing statement promptly
upon filing the notice of appeal). We ORDER appellant to file the docketing statement on or
before December 27, 2018. Appellant is advised that a failure to comply with this order may
result in a dismissal of this appeal without further notice. See TEX. R. APP. P. 42.3(c).



                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court